DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, in the reply filed on 08-12-21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US20060033199).
Re Claim 1, Kawakami show and disclose
A method for manufacturing a multilayer printed wiring board, comprising: 
preparing a first wiring board (wiring board 62, fig. 6) that comprises a circuit region (under IC chip 64, fig. 6) formed with one or more signal lines (for IC chip 64, fig. 6) on a main surface (top, fig. 6) of a first insulating substrate, 
preparing a second wiring board (wiring board 61, fig. 6) that comprises an electrically conductive layer (141b, fig. 6) on a main surface (bottom, fig. 6) of a second insulating substrate;

disposing an adhesive layer (resin 66, fig. 6) on the circuit region so that a space is provided between the adhesive layer and the spacer (fig. 6); and 
laminating the first wiring board and the second wiring board (fig. 6) for thermocompression bonding (Examiner’s Notes: Since A) the bonding member 72-1 and 72-2 are solder, [0122], and B) A bonding member 71-1 and a bonding member 71-2 electrically and mechanically (physically) connected the lands formed on the lower surfaces of the spacer substrate 63-1 and the spacer substrate 63-2, respectively, and the lands formed on the uppermost surface 62a of the circuit substrate 62. the spacer electrically and mechanically connects the circuit substrate 62 to the spacer substrates 63-2 and 63-1 by using the bonding members 72-2 and 72-1, respectively, [0052]; therefore, when two circuit board lanimating (fig. 6), must apply heat and pressure for bonding); 
the predetermined distance allows the space to be formed between the adhesive layer and the spacer after thermocompression bonding (fig. 6).
Re Claim 3, Kawakami show and disclose
The method according to claim 1, wherein the spacer is surrounds the circuit region (fig. 6).
Re Claim 5, Kawakami show and disclose
.

Allowable Subject Matter
Claims 2, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the predetermined thickness of the spacer is a thickness that is calculated based on a preliminarily set impedance of a transmission path that includes the one or more signal lines.
Claim 4 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
further comprising: cutting the first wiring board and the second wiring board between the spacer and the circuit region after thermocompression bonding; and removing the spacer.

further comprising: cutting an outside of the spacer after thermocompression bonding, wherein the spacer surrounds the circuit region along at least a part of the outer edge of the circuit region.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 2, 4, 6 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170062992 US-20020024408 US-8031474 US-8472197 US-20050161823 US-20110042124 US-20100170700 US-20100149768 US-5736780 US-20080139013 US-20160113110 US-20070161266 US-20060032669 US-10477683 US-20100320622 US-20070128948 US-20090237774 US-20050057906 US-5262594 US-20130153269 US-20100195967 US-20140340353 US-20100157550 US-20070119617.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848